IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: K.H.B., A/K/A BABY GIRL J.,        : No. 4 WM 2015
A/K/A K.J., A MINOR                       :
                                          :
                                          :
PETITION OF: K.B. AND J.J. MOTHER         :
AND FATHER                                :


IN RE: K.H.B., A/K/A BABY GIRL J.,        : No. 5 WM 2015
A/K/A K.J., A MINOR                       :
                                          :
                                          :
PETITION OF: K.B. AND J.J. MOTHER         :
AND FATHER                                :

                                       ORDER


PER CURIAM
      AND NOW, this 18th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.